OPINION AND JUDGMENT
On this 26th day of August 1935 before me came Afoa, Faagata and Lauvale all of the Village of Fagatogo, in accordance with an agreement made by all of them with me on the 19th day of August 1935 that between the two dates an agreement should endeavor to be reached between the three of them as to the holder of the name Lutu.
By the decision of the High Court rendered in the case tried in the year 1905 Afoa was given the pule of the name Lutu.
It appears at the hearing held on this day that the three parties heretofore mentioned have not been able to agree on a candidate and it is therefor my opinion that Aofa may choose whomsoever he sees fit as the holder of the matai name Lutu.
Afoa in the absence of agreement with the other two parties has decided to take the name Lutu himself.
It is however my opinion that as the names Lutu and Afoa are both high names they should not both be held by the same person and accordingly and in accordance with the ruling of the Attorney General it will be necessary for *525Afoa to resign his matai name Afoa before he takes the name Lutu.